DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a thickness dDE and a refractive index DF.O, the first width and the second width have a 25File: US13912F0SUNDIAL CONFIDENTIAL difference of: 
    PNG
    media_image1.png
    32
    227
    media_image1.png
    Greyscale
”, as recited in claim 1, is unclear as to how the above equation can describe the first width and the second width with the thickness dDE of the optical film.  It is further unclear as to how the first width and the second width are incorporated into the equation.
Moreover, it is unclear as to how a thickness of an element can be determined by the width of said element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7 and 9-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2016/0321975) in view of Boyd et al. (10,698,138 or WO2016/171981).Regarding claim 1, Yan et al. teach in figure 8 and related text a display device, characterized in that the display device comprises:
 a first panel 14B, having a first working area (located in-between BM layers 113), a first non-working area (located directly under BM layers 113) adjacent to the first working area and a plurality of pixel areas disposed in the first working area; and 
a second panel 14A, disposed on the first panel 14B, and having a second working area 110, a second non-working area (located directly under BM layers 112) adjacent to the second working area and a plurality of pixel areas disposed in the second working area; 	

the first non-working area has a first width in a first direction; the second non-working area has a second width in the first direction; 
an optical film 108, disposed between the first panel and the second panel; and 

Yan et al. do not teach disposing an air gap between the optical film and the first panel, and do not explicitly state that the optical film and the air gap have a total thickness dT measured along a second direction and an integrated refractive index uT; and 
a difference in a top view between the first width and the second width of    
    PNG
    media_image1.png
    32
    227
    media_image1.png
    Greyscale

wherein the top view is taken along the second direction perpendicular to the first direction; Ospec is a predetermined viewing angle ranging from 450 to 600.
Boyd et al. teach in figure 1A and related text an air gap disposed between the optical film 120 and the first panel.
Boyd et al. and Yan et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yan et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose an air gap between the optical film and the first panel, as taught by Boyd et al., and to have the first width and the second width 
    PNG
    media_image1.png
    32
    227
    media_image1.png
    Greyscale
wherein Ospec is a predetermined viewing angle ranging from 450 to 600, in Yan et al.’s device, in order to adjust and optimize the light transmission of the device.

Regarding claims 2, Yan et al. teach in figure 8 and related text that the second working area is disposed within the first working area, when viewed at the top view

Regarding claims 3, Yan et al. teach in figure 8 and related text that the second width is greater than the first width.

Regarding claim 6, Yan et al. teach in figure 8 and related text that the first panel 14B further comprises a gate (of TFT) on panel (GOP) driving circuit disposed in the first non-working area 113; the second panel 14A further comprises another gate (of TFT) on panel (GOP) driving circuit; and the another gate on panel (GOP) driving circuit overlaps with the gate on panel (GOP) driving circuit.  Yan et al. do not explicitly state that the GOP circuit is a driving circuit.  Yan et al. teach throughout the invention using driving circuits.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the GOP circuit as a driving circuit in Yan et al.’s device in order to be able to operate the device.

Regarding claim 7, Yan et al. teach in figure 8 and related text an optical film 108 disposed between the first panel and the second panel.  Yan et al. do not teach that the first width W1 satisfies a condition as follows: wherein D1 is a distance measured along cell is a thickness of the first panel measured along the second direction; O is a refraction angle formed of a light reflected by the optical film and the second direction after being incident onto the first panel; O is less than 450; and W1, D1, D2, and dcell have the same unit.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the first width W1 satisfies a condition as follows: wherein D1 is a distance from the side to the gate on panel (GOP) driving circuit; D2 is a channel width of the gate on panel (GOP) driving circuit; dcell is a thickness of the first panel; O is a refraction angle of a light reflected by the optical film after being incident onto the first panel; O is less than 450; and W1, D1, D2, and dcell have the same unit, in Yan et al.’s device, in order to adjust the light transmission of the device. 

Regarding claims 9, Yan et al. teach in figure 8 and related text that the first panel 14B has a first side and a third side; the first side is opposite to the third side; the first working area (located in-between BM layers 113) has a first edge and a fifth edge that are respectively adjacent to the first side and the third side; the second working area 110 has a fifth side and a seventh side; the fifth side is opposite to the seventh side; the second working area has a second edge and a sixth edge that are respectively adjacent to the fifth side and the seventh side; and a distance between the first edge and the fifth edge is greater than a distance between the second edge and the sixth edge.

.


Response to Arguments
1.	Applicants argue, regarding the 112 rejection, that “it is clear how to incorporate these parameters into the math expressions (equations) as recited therein”.

1.	The claimed limitation of “a thickness dDE and a refractive index DF.O, the first width and the second width have a 25File: US13912F0SUNDIAL CONFIDENTIAL difference of: 
    PNG
    media_image1.png
    32
    227
    media_image1.png
    Greyscale
”, as recited in claim 1, is unclear because amended claim 1 does not clarify as to how the above equation can describe the first width and the second width with the thickness dDE of the optical film.  
Furthermore, although paragraph [0043] of the present application provides correlation between the above equation and the first width and the second width, claim 1 does not provide any clarity as to how the first width and the second width are incorporated into the equation.  Amended claim 1 does not clarify the above concerns.

2.	Applicants argue that Boyd “fails to teaches a difference between the first width of the first non-working area and the second width of the second non- working 

2.	Yan et al. and Boyd do not provide explicit teaching for the mathematical expression of the difference between the first width of the first non-working area and the second width of the second non- working area.
However, it is well within the skills of an artisan to adjust and optimize the device characteristics.
1.	 “[Djiscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; (See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
2.	“where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (In re Aller, 220 F.2d 454, 456, CCPA 1955).
3.	It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 232 (CCPA 1947); In re Reid, 179 F.2d 998, 1002 (CCPA 1950). 
4.	When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re  Aller , 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).   Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
10/26/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800